 NOT FOR PUBLICATION

                      UNITED STATES DISTRICT COURT
                         DISTRICT OF NEW JERSEY
                             CAMDEN VICINAGE

 GENO L. McINTOSH,                 :
                                   :       Civ. No. 19-9889 (RMB-AMD)
                  Plaintiff        :
                                   :
            v.                     :               OPINION
                                   :
 OFFICER HICKERSON, et al.,        :
                                   :
                  Defendants       :


APPEARANCES:

Geno L. McIntosh
South Woods State Prison
215 South Burlington Road
Bridgeton, NJ 08302
       Plaintiff, pro se

James T. Dugan, Assistant County Counsel
Atlantic County Department of Law
1333 Atlantic Avenue, 8th floor
Atlantic City, NJ 08401
       On behalf of Defendants Officer Hickerson, Capt. Carber, Lt.
       Stowe, Officer Anacheta, Officer Buddy, Officer Dempsey,
       Officer Hubbard, Officer King, Officer Marcardo, Officer
       Mazza, Officer Rivera, Officer Shantaue, Officer Soullard,
       Sgt. Ashworth, Sgt. Keating, Sgt. Martyn, Sgt. Smith, and
       Sgt. Tornblom


BUMB, United States District Judge

     This matter comes before the Court upon the motion for summary

judgment (Defs’ Mot. for Summ. J., Dkt. No. 55) by Defendants Officer

Hickerson, Capt. Carber, Lt. Stowe, Officer Anacheta, Officer Buddy, Officer

Dempsey, Officer Hubbard, Officer King, Officer Marcardo, Officer Mazza,

Officer Rivera, Officer Shantaue, Officer Soullard, Sgt. Ashworth, Sgt.
                                       1
Keating,    Sgt.    Martyn,    Sgt.    Smith,       and    Sgt.    Tornblom      (collectively

“Defendants”), and Plaintiff’s response in opposition to the motion

for summary judgment (“Pl’s Opp. Brief,” Dkt. No. 54.) The Court will

determine the motion on the briefs, without oral hearing, pursuant to

Federal Rule of Civil Procedure 78(b). For the reasons discussed below, the

Court will grant Defendants’ motion for summary judgment.

I.     PROCEDURAL HISTORY

       Plaintiff Geno L. McIntosh filed a pro se prisoner civil rights

complaint on April 15, 2019, for incidents which allegedly occurred

while he was incarcerated in the Atlantic County Justice Facility

(“ACJF”).      (Compl.,       Dkt.     No.     1.)        The     Court       administratively

terminated the action because Plaintiff failed to pay the filing fee

or submit an application to proceed in forma pauperis under 28

U.S.C. § 1915(a). (Order, Dkt. No. 2.) On April 26, 2019, Plaintiff

filed an amended complaint (Am. Compl., Dkt. No. 6, refiled at Dkt.

No.   11;    Order,   Dkt.     No.     8.)    The    Court      granted       Plaintiff’s   IFP

application on May 10, 2019. (Order, Dkt. No. 10.) On October 11,

2019, the Court sua sponte dismissed claims against many defendants

based on immunity and failure to state a claim pursuant to 28 U.S.C.

§§    1915(e)(2)(B),      1915A(b)(1)         and    42    U.S.C.        §   1997e(c)(1),   and

permitted      certain        claims     to       proceed       against        the    remaining

defendants. (Opinion, Dkt. No. 24; Order, Dkt. No. 25.) On March 11,

2020, Defendants filed a motion for summary judgment in lieu of an

answer      (Mot.   for    Summ.       J.,    Dkt.        No.     48),       which   the   Court

                                              2
administratively terminated pending Plaintiff’s filing of a response

to the motion. (Order, Dkt. No. 53.) Plaintiff filed a response in

opposition to summary judgment on October 20, 2020 (Pl’s Opp. Brief,

Dkt. No. 54), and Defendants resubmitted their motion for summary

judgment. (Mot. for Summ. J., Dkt. No. 55.)

II.    THE AMEDED COMPLAINT

       In   his   amended   complaint    (Dkt.    No.      11),   Plaintiff    alleges

claims of physical and sexual assault against Officer Hickerson,

Officer      Hubbard,   Sergeant      Tornblom,     Officer       Shantaue,    Officer

Soullard, Sergeant Smith, Officer Marcado, Sergeant Martyn, Officer

Mazza, Officer Dempsey, Sergeant Keating, Sergeant Stowe, Officer

King, Sergeant Ashworth, Officer Rivera and Officer Buddy. Plaintiff

further alleges a claim of failure to protect under the Fourteenth

Amendment against Captain Carber, and a claim of First Amendment

retaliation       against    Officer      Anacheta.        The     Court      construes

Plaintiff’s claims as arising under 42 U.S.C. § 1983 and state tort

law. On the complaint form used for the amended complaint, Plaintiff

checked a box indicating that he exhausted administrative remedies,

explaining that he wrote to the warden directly and got no response.

(Am. Compl., Dkt. No. 11 at 14.)

III. UNDISPUTED MATERIAL FACTS

       Defendant submitted the following material facts (Defs’ SOMF,

Dkt.   No.    55-4),    which   are    undisputed     by    Plaintiff.1       Plaintiff



1   Defendants’    Statement    of    Material    Facts     are   supported     by   the
                                         3
opposes summary judgment solely on the merits of his claims. (Pl’s

Opp. Brief, Dkt. No. 54.)

     1.   Plaintiff was incarcerated in ACJF at the time he filed
          his   amended    complaint on or about May 9, 2019. (Am.
          Compl., Dkt. No. 11.)

     2.   Plaintiff received a    copy of the ACJF Inmate Handbook
          upon his admission to the facility. (Defs’ Ex. C, Dkt. No.
          55-2 at 7.)2

     3.   The ACJF maintains an inmate resolution process described
          in the Inmate Handbook, which is given out to all inmates,
          including Plaintiff, Geno McIntosh. (Id.)

     4.   The Inmate Handbook (Defs’ Ex. D, Dkt. No. 55-2 at 27-28)
          provides:

          a.   An inmate resolution process has been established as
               the informal process to mutually resolve issues in
               the facility.

          b.   All issues are to be handled through the chain of
               command (i.e.: Officer, Sergeant, Lieutenant/Shift
               Commander) via an inmate resolution form. A copy of
               the resolution form is in the inmate handbook or may
               be obtained from your housing unit officer.

          c.   The inmate resolution form will be returned to you
               after each step up the chain of command with your
               requested resolution being approved or denied and
               an explanation for the decision.

          d.   A grievance procedure has been established to
               protect both inmates and staff regarding issues in
               the facility.

          e.   All grievances are to be first handled informally
               through   the  chain  of  command  (i.e.:  Officer,
               Sergeant, Lieutenant/Shift Commander) via an inmate
               resolution form. After all attempts to handle the


Certification of Counsel, James T. Dugan and the attached exhibits.
(“Dugan Cert.” Dkt. No. 55-3.)

2 Page citations are to the page numbers assigned by the Court’s
electronic document filing system, CM/ECF.
                                 4
          matter informally are exhausted, with no mutually
          agreed   upon   resolution, the matter can then be
          formally grieved to the Warden/Director's office. A
          grievance form can be obtained from the Lieutenant
          after the final step of the resolution form.

     f.   A formal grievance shall be filed only using the
          grievance form; no other forms will be accepted. The
          grievance form    must   be   filled   out completely
          with all requested information supplied. Incomplete
          forms shall be denied; an inmate may not submit more
          than one grievance on the same issue within a 15
          day period. The grievance form must be submitted with
          your resolution form to show that the informal
          process was met. Any grievances submitted without
          an attached resolution form will be rejected until
          informal process is followed. The grievance form
          shall be submitted in the inmate service drop box
          located in each    housing unit. You will receive a
          copy of your submitted grievance once received.

     g.   Certain matters may not be grieved, including

          i) Matters out of the facilities control (probation,
          parole, sentences, court)

          ii) Disciplinary matters taken against the grieving
          inmate or any other inmates.

          iii) Housing assignments and classification status.

     h.   Grievances, and responses to the same, shall be
          filed within the     following   time frames: i) An
          inmate has ten (10) working days to file a grievance
          from the date of the last step of the resolution
          form. No grievance will be processed if it is in
          excess of the ten day requirement.

     i.   The Director/Warden shall have fifteen (15) working
          days from the date of receipt of the complaint to
          render his/her decision. If the grievance is of an
          emergency nature the reply from the Warden's office
          shall be within 48 hours.

     j.   Inmates   will   receive   no   reprisals   for   filing
          grievances.

5.   During the course of his incarceration, Plaintiff filed
                             5
           dozens of inmate request forms. (Def’s Ex. E, Dkt. No. 55-
           2 at 65-111.)

      6.   Plaintiff failed to file any grievance during his period
           of incarceration. (Dugan Cert. ¶ 11, Dkt. No. 55-4.)

IV.   DISCUSSION

      A.   Summary Judgment Standard of Review

      Summary judgment is proper where the moving party “shows that

there is no genuine dispute as to any material fact,” and the moving

party is entitled to judgment as a matter of law. Fed. R. Civ. P.

56(a); Daubert v. NRA Group, LLC, 861 F.3d 382, 388 (3d Cir. 2017).

The burden then shifts to the nonmovant to show, beyond the pleadings,

“‘that there is a genuine issue for trial.” Id. at 391 (quoting

Celotex Corp. v. Catrett, 447 U.S. 317, 324 (1986) (emphasis in

Daubert)). “At the summary judgment stage, facts must be viewed in

the light most favorable to the nonmoving party only if there is a

‘genuine’ dispute as to those facts.” Scott v. Harris, 550 U.S.

372, 380 (2007) (citing Fed. Rule Civ. Proc. 56(c)). “‘[A] dispute

about a material fact is ‘genuine’ if the evidence is sufficient to

permit a reasonable jury to return a verdict for the non-moving

party.’” Pearson v. Prison Health Serv., 850 F.3d 526, 534 (3d Cir.

2017) (quoting Lamont v. New Jersey, 637 F.3d 177, 181 (3d Cir.

2011)). “If a party fails to address another party's assertion of

fact as required by Rule 56(c), the court may: … (2) consider the

fact undisputed for purposes of the motion; [and] (3) grant summary

judgment if the motion and supporting materials--including the facts

                                  6
considered undisputed--show that the movant is entitled to it…. Fed.

R. Civ. P. 56(e), (2), (3).

      B.   Exhaustion Requirement in 42 U.S.C. § 1997e(a)(1)

      It is mandatory for prisoners to exhaust the administrative

remedies available to them before they file civil actions concerning

any   aspect   of   prison   life   in   the   federal     courts.   42   U.S.C. §

1997e(a)(1); Porter v. Nussle, 534 U.S. 516, 532 (2002)). The statute

requires “proper exhaustion,” which is completion of each step of

the prison’s administrative remedy program in compliance with the

identified procedures. Jones v. Bock, 549 U.S. 199, 217-18 (2007).

“The level of detail necessary in a grievance to comply with the

grievance procedures will vary from system to system and claim to

claim, but it is the prison’s requirements, and not the PLRA, that

define the boundaries of proper exhaustion.” Id. at 218. However, a

prisoner need only exhaust the administrative remedies that are

available to him. Ross v. Blake, 136 S. Ct. 1850, 1854-55 (2016). An

administrative remedy is unavailable where (1) it operates as a dead

end; (2) it is so opaque that it is incapable of use; and (3) when

prison administrators thwart inmates from taking advantage of the

grievance process. Ross, 136 S. Ct. at 1859-60 (2016).

      C.   Plaintiff Failed to Exhaust Administrative Remedies

      Plaintiff     failed   to   address    Defendants’    assertion     of   facts

concerning exhaustion of administrative remedies in his brief in

opposition to summary judgment. (Pl’s Opp. Brief, Dkt. No. 54.)

                                         7
Defendants’      Statement     of     Facts       (Dkt.    No.    55-4)    and    supporting

documents (Dkt. Nos. 55-2 and 55-3) establish that Plaintiff was

provided with the Inmate Handbook used at ACJF, which describes the

inmate grievance process available to all inmates. By providing the

handbook Plaintiff was made aware of how to file a grievance in

compliance with ACJF’s procedures, but he failed to do so. Even if

Plaintiff had offered an affidavit in support of his statement in

the amended complaint that he wrote directly to the warden about his

issues and received no response, this was insufficient to properly

exhaust ACJF’s administrative grievance process, which begins with

an Inmate Resolution Form submitted up the chain of command before

filing    a    formal   grievance      with       the   warden.    Failure       to    properly

exhaust       administrative     remedies          is     cause    for     dismissal       with

prejudice      under    42   U.S.C.    §   1997e(a)(1).          See   e.g.   Shifflett     v.

Korszniak, 934 F.3d 356, 366 (3d Cir. 2019) (affirming district

court    dismissal      of   claim    with    prejudice      for       failure    to    exhaust

administrative remedies under 42 U.S.C. § 1997e(a)(1)). Therefore,

the Court will grant Defendants’ motion for summary judgment and

dismiss all claims under 42 U.S.C. § 1983 with prejudice for failure

to exhaust administrative remedies.

V.   THE COURT DECLINES TO EXERCISE SUPPLEMENTAL JURISDICTION

     The Court liberally construes the amended complaint, as it must

for a pro se litigant, as containing state tort law claims against

the defendants. “Supplemental jurisdiction in the district courts is

                                              8
governed by 28 U.S.C. § 1367.” Kach v. Hose, 589 F.3d 626, 650 (3d

Cir. 2009).

                  [I]n any civil action of which the district
                  courts have original jurisdiction, the district
                  courts shall have supplemental jurisdiction over
                  all other claims that are so related to claims
                  in the action within such original jurisdiction
                  that they form part of the same case or
                  controversy under Article III of the United
                  States Constitution.

28 U.S.C. § 1367(a). “[D]istrict courts may decline to exercise

supplemental jurisdiction over a claim under subsection (a) if … (3)

the   district        court   has   dismissed          all   claims     over    which   it   has

original jurisdiction.” Id. § 1367(c)(3). As discussed above, this

Court    will       grant   summary   judgment         to    Defendants    on     all   federal

claims       in    the   amended    complaint      and       dismiss    those     claims     with

prejudice, leaving only state law claims. This Court is operating

under    a    judicial      emergency   due       to    unfilled       judicial    vacancies,3

causing delay in adjudicating matters before the Court. Thus, for

reasons of judicial economy and fairness to the litigants, the Court

will decline to exercise supplemental jurisdiction over Plaintiff’s

state law claims.

VI.   CONCLUSION

        For the reasons discussed above, the Court grants Defendants’

motion for summary judgment and declines to exercise supplemental

jurisdiction over Plaintiff’s state law claims.

3 See Current Judicial Vacancies, available at
https://www.uscourts.gov/judges-judgeships/judicial-
vacancies/current-judicial-vacancies (last visited May 20, 2021.
                                              9
An appropriate Order follows.



Date: May 25, 2021

                         s/Renée Marie Bumb
                         RENÉE MARIE BUMB
                         United States District Judge




                                 10
